Citation Nr: 1700346	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  13-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), bipolar disorder, depression, anxiety, and a mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1984 to June 1987.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned at a June 2014 Video Conference hearing.  The hearing transcript is of record.

In June 2015, the Board remanded the appeal for further development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board remanded the appeal for, among other things, a VA etiological examination to address whether any acquired psychiatric disorders, to include PTSD, were related to the Veteran's active duty.  The Board observed that private and VA treatment records showed ongoing treatment for PTSD, bipolar disorder, depression, anxiety, a mood disorder, cannabis abuse, cocaine abuse, and alcohol abuse.

In October 2015, a VA examiner provided an opinion addressing the etiology of Veteran's bipolar disorder but checked a box indicating that the Veteran had no other acquired psychiatric disorders.  Considering the ample evidence to the contrary, the Board finds that the appeal must be remanded for an addendum opinion addressing the etiology of all current acquired psychiatric disorders.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the examiner checked a box indicating that the Veteran had a current diagnosis of PTSD conforming to the DSM-V and that a miscarriage she incurred during service was adequate to support the diagnosis of PTSD but she subsequently concluded that the Veteran did not meet the diagnostic criteria for PTSD.  On remand, the examiner should clarify these inconsistencies.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file in electronic records to the examiner who prepared the October 2015 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review the claims folder and acknowledge such review.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures and all indicated studies should be performed.

If PTSD is diagnosed, the examiner should identify the elements supporting the diagnosis, to include the stressor(s) and whether such stressor(s) are adequate to support a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  The in-service stressor involving a miscarriage in 1986, is conceded.

With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.  The examiner is encouraged to review the Board's June 2015 remand which summarizes the Veteran's past and present mental health history.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




